Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Iversen (US 9,746,857).

Iversen discloses (FIGS 3, 6):
1. An intelligent safety valve, comprising:

a first closing unit (24) suitable for closing the intelligent safety valve;
an actuator (36) mechanically connected to the first closing unit in order to close the first closing unit (36 is a “drive” of the valve element 24); and
a control unit (38) connected to the actuator and is suitable for controlling the actuator (e.g., col. 10 lines 13-16, 24-25, 44-49),
wherein the control unit (38) is connected to the first sensor assembly (e.g., col. 10 lines 58-67) in order to evaluate sets of measured values from the first sensor assembly (capable of meeting such intent, for example via 44, 40), and
wherein the first sensor assembly comprises at least one analysis sensor (the sensors 48, 50 include components for analyzing temperature).
2. The intelligent safety valve according to claim 1, wherein the control unit includes a communication module (44) and is suitable for communicating with a system external to the intelligent safety valve (such as 40).
3. The intelligent safety valve according to claim 2, wherein the communication module is a fieldbus interface, a network interface, or a wireless interface (“the communication interfaces are preferably designed as radio interfaces, so that a wireless communication is possible”, col. 10 lines 32-35).
4. The intelligent safety valve according to claim 1, wherein the valve body further has a second valve inlet (B), wherein the first closing unit (24) is suitable for adjusting a pre-specified ratio of the openings between the first valve inlet and the second valve inlet (col. 10 lines 40-44).
Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Bergmann (US 4,842,191).

Bergmann discloses:
1. An intelligent safety valve, comprising:
a valve body having a first valve inlet (8), a valve outlet (10), and a first sensor compartment (in which 19 is located), the first sensor compartment including a first 
a first closing unit (7, including 12, 13, 14; FIGS 3, 7) suitable for closing the intelligent safety valve;
an actuator (21, 22, 23, 18; FIG 8) mechanically connected to the first closing unit in order to close the first closing unit (col. 3 lines 7-23); and
a control unit (35) connected to the actuator and is suitable for controlling the actuator (e.g., col. 2 lines 40-44),
wherein the control unit is connected to the first sensor assembly in order to evaluate sets of measured values from the first sensor assembly (e.g., Abstract, claims 1, 3), and
wherein the first sensor assembly comprises at least one analysis sensor (the sensors 19 include components for analyzing temperature).
4. The intelligent safety valve according to claim 1, wherein the valve body further has a second valve inlet (9), wherein the first closing unit (7) is suitable for adjusting a pre-specified ratio of the openings between the first valve inlet and the second valve inlet (in order to achieve the temperature setting).
5. The intelligent safety valve according to claim 4, wherein the valve body further has a second sensor compartment (the space in which the other element 19 is held), and wherein the first sensor compartment is arranged at the valve outlet and the second sensor compartment is arranged at the first valve inlet or at the second valve inlet (col. 1 lines 66-68).

Claim(s) 7-9 and 11-12 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Sorensen (US 2015/0122345).
Sorensen discloses:
7. A control method of an intelligent safety valve comprising:
providing an intelligent safety valve (of FIG 1), the intelligent safety valve including:
a valve body (106) having a first valve inlet (112), a valve outlet (114), and a first sensor compartment (in which 138 is located), the first sensor 
a first closing unit (134) suitable for closing the intelligent safety valve;
an actuator (136) mechanically connected to the first closing unit in order to close the first closing unit; and
a control unit (140) connected to the actuator and is suitable for controlling the actuator,
wherein the control unit is connected to the first sensor assembly (via 144) in order to evaluate sets of measured values from the first sensor assembly, and
wherein the first sensor assembly comprises at least one analysis sensor (sensor 138 is for analyzing temperature);
acquiring a first set of measured values of the measurement medium by the first sensor assembly (para. 0039-0041; sensor 138 sends temperature data to control unit 140); 
comparing the first set of measured values with a first set of limit values by means of the control unit (para. 0018, 0020, 0040, 0041, the controller compares the sensed temperature to the “desired feed temperature” in order to control valve 134 and thereby regulate the outlet temperature); and 
closing the first closing unit by the actuator when the first set of measured values has exceeded the first set of limit values (in order to limit the amount of hot water entering 112, controller 140 “closes”, or moves valve 134 closer to a closed position; alternatively see para. 0039: “No flow can be effected from the first inlet 112 to the mixing point 130 if the regulating valve 134 is closed”, which would only occur when the sensed outlet temperature is greater than the “desired feed temperature”).
Regarding claim 8, Sorensen’s system is disclosed to be capable of regulating the temperature of the feed fluid at outlet 114, and this is seen to include operating the system at some time period after the step of “closing” the valve 134.  Accordingly this would inherently comprise the steps of:
receiving an initiation signal from the control unit (i.e., to begin opening valve 34);
opening the first closing unit, wherein the first closing unit is only partially opened (to again allow heating fluid to flow from 112 to 114);
acquiring a secondary set of measured values of the measurement medium by the first sensor assembly (again, measuring the temperature using sensor 138);

fully opening the first closing unit if the secondary set of measured values does not exceed the first set of limit values (this is seen as a conditional limitation which is not certain to occur, and is therefore given limited patentable weight; alternatively this would inherently occur as the regulating function attempts to raise the outlet temperature by successively increasing the hot water supply from 112 to raise the outlet temperature).
9. The control method according to claim 7,
wherein the intelligent safety valve has a second valve inlet (164), wherein the first closing unit is suitable for controlling the first valve inlet and the second valve inlet independently of each other (via independent operators 166, 136; also see para. 0047),
wherein the valve body (the “valve body” as claimed is read, for purposes of claim 9, to include the entire body of FIG 5) has a second sensor compartment (in which 170 is located) and a second sensor assembly (170) is arranged in the second sensor compartment, and
wherein the first sensor compartment is arranged at the valve outlet (see FIG 2) and the second sensor compartment is arranged at the first valve inlet or at the second valve inlet (see FIG 2: 170 is located at the second valve inlet),
the control method further comprising:
acquiring a second set of measured values of the measurement medium by the second sensor assembly (para. 0047: 140 receives data from sensors 170);
evaluating the second set of measured values by the control unit (controller 140 sets the valves 164 based on the data from 170 using the the analyses discussed in para. 0047); and
closing or opening the first closing unit by the actuator depending on the evaluation of the second set of measured values (at least indirectly, as the fluid temperature provided through 162, 154, 126 and 128 in part determines the temperature read at sensor 138, which in turn results in opening or closing of first closing unit 134).
11. The control method according to claim 7, wherein the intelligent safety valve further includes a communication module (associated with 181), the control method further comprising:
if the first set of measured values has exceeded the first set of limit values (this is seen as a conditional limitation which is not certain to occur, and is therefore given limited patentable weight).  
12. The control method according to claim 7, wherein the intelligent safety valve further includes a communication module and a closure switch, the closure switch being suitable for recognizing whether the first closing unit is closed (the preceding limitations are given limited patentable weight on their own, because they do not further define the claimed method), the control method further comprising: outputting an alarm signal if the first set of measured values has exceeded the first limit value and the closure switch recognizes that the first closing unit is not closed (this is seen as a conditional limitation which is not certain to occur, and is therefore given limited patentable weight).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peltzer (US 6,224,778) in view of either one of Bergmann and Iversen.

Regarding claim 1, Peltzer discloses an intelligent safety valve, comprising:

a first closing unit (20) suitable for closing the intelligent safety valve;
an actuator mechanically connected to the first closing unit in order to close the first closing unit (inherent to using controller 32 to operate valve 20); and
a control unit (32) connected to the actuator and is suitable for controlling the actuator (e.g., col. 6 lines 39-43),
wherein the control unit is connected to the first sensor assembly in order to evaluate sets of measured values from the first sensor assembly (e.g., col. 7 lines 11-13), and
wherein the first sensor assembly comprises at least one analysis sensor (80, 84 includes components for analyzing pH).

Peltzer appears to disclose the apparatus to be formed of pipes connected with valves, rather than disclosing wherein a valve body defines the first valve inlet, the valve outlet and the first sensor compartment.  Each of Bergmann and Iversen independently teach that it was known in the art at the time filing to use a valve body to define a similar first valve inlet, valve outlet and a first sensor compartment (see the anticipation analyses of these features as set forth above regarding in relation to Bergmann or Iversen, respectively).  To modularize or simplify the installation of Peltzer’s system, it 
Regarding claim 4, Peltzer discloses wherein the valve body further has a second valve inlet (16, upstream of 22), wherein the first closing unit (20) is suitable for adjusting a pre-specified ratio of the openings between the first valve inlet and the second valve inlet (e.g., col. 7 lines 42-59).
Regarding claim 5, Peltzer discloses a second sensor compartment (the space in which 82 is held), and wherein the first sensor compartment is arranged at the valve outlet (84 is located at the valve outlet) and the second sensor compartment is arranged at the first valve inlet or at the second valve inlet (82 is located at the second valve inlet).  The obvious modification explained in regard to claim 1 immediately above is contemplated as the second sensor compartment also being formed in the obvious valve body.
Regarding claim 6, Peltzer discloses wherein the analysis sensor comprises an ion-sensitive element, wherein the ion-sensitive element (pH sensors measure hydrogen ion concentration), but does not disclose this to be mounted on a substrate.  However, it was well-known to use an ion-sensitive element mounted on a substrate in order to measure pH, and it would have been obvious to use such a pH sensor in Peltzer’s system in order to provide a durable platform for measuring pH, as otherwise generically required of Peltzer.

Claims 9 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sorensen in view of either one of Bergmann and Iversen.

Sorensen discloses the invention as claimed with arguable exception to the valve body having the second sensor compartment.  However each of Bergmann and Iversen independently teach that it was known in the art at the time of invention to form a second sensor compartment in the same valve body as the other components, and it would have been obvious to form Sorensen’s second sensor compartment in the same valve body (i.e., including other disclosed components in a single valve body), in order to modularize Sorensen’s system and lower installation costs. 


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 3,870,065 discloses a similar measuring and proportioning system that uses a ion-detecting sensor 30 to control relative constituent inflows, but does not disclose the flow paths to be formed in a single valve body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
3/2/22